IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40244
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT DANIEL SALING, JR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:98-CR-46-ALL
                       --------------------
                         October 31, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Daniel Saling, Jr. (Saling) appeals his conviction

after a jury trial of being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g).   Saling argues that the district

court erred in denying his motion to suppress evidence that was

gathered after a traffic stop.   His arguments regarding the

suppression of his statement about the pistol found in his

vehicle and the failure of the district court to instruct the

jury on whether the traffic stop was valid have not been



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40244
                                -2-

adequately briefed and are therefore deemed abandoned.     See Yohey

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     Saling argues that the lane movement observed by the

arresting officer did not constitute a traffic violation under

Texas Transportation Code § 545.060 because the lane movement was

not unsafe or dangerous.   The cases cited by Saling are

distinguishable from this case.   In this case, the arresting

officer subjectively believed that Saling was driving under some

kind of impairment, possibly intoxication, and he based this

suspicion on objective reasons, including the time of day, the

location, and the vehicle’s movements.    See Hernandez v. State,

983 S.W.2d 867, 870 (Tex. App. 1998, pet. ref’d); cf. State v.

Tarvin, 972 S.W.2d 910, 912 (Tex. App. 1998, pet. ref’d); State

v. Arriaga, 5 S.W.3d 804, 806 (Tex. App. 1999, pet. ref’d); and

Ehrhart v. State, 9 S.W.3d 929, 930 (Tex. App. 2000, pet. ref’d).

     The judgment of the district court is therefore AFFIRMED.